Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
Preliminary amendment filed May 28, 2021 received and entered into record.  In this application claims 1-20 filed May 28,2021 are pending in which claims 1, 8, and 15 are in independent forms.

Priority







Acknowledgment is made of applicant's claims benefit of continuation of application 16/460,756 filed 07/02/2019 (Now PAT 10,990,629) in which is continuation of application No. 14/833,906 filed 8/24/2015 (Now ABN) in which is continuation-in-part of application No. 14/789,654 filed 7/1/2015 (Now ABN) in which is continuation-in-part of application No. 14/704,666 filed 5/5/2015 (Now ABN) and benefit of provisional application No. 62/092,051 filed 12/15/2014 and benefit of provisional application No. 61/988.731 filed 5/5/2014.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based Electronic Terminal Disclaimer may be filled out completely online using web-screens. An Electronic Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of Patent No. 10,990,629. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-20 are anticipated by claims 1-13 of Patent No. 10,990, 629.  See chart below. 

Cross-reference claims table:
Instant Application (17/208,178) 
Patent No. 10990629
1. A historian system comprising: 
one or more computers comprising one or more processors and one or more non-transitory computer readable media, the non-transitory computer readable media having instructions stored thereon that when executed cause the one or more computers to: 

store, by the one or more processors, tag metadata received via a network connection in a tag metadata database;


 and retrieve, by the one or more processors, tag metadata in response to requests received via the network connection or from within the historian system; 

create, by the one or more processors, extended properties for tag metadata in response to requests received via the network connection; 






store, by the one or more processors, the created extended properties in an extended properties database; and 

retrieve, by the one or more processors, the stored extended properties from the extended properties database in response to requests received via the network connection or from within the historian system; 
index, by the one or more processors, the extended properties as they are created;

search, by the one or more processors, the indexed extended properties in response to requests; and 
provide, by the one or more processors, indexes of the extended properties stored.

2. (Currently Amended) The historian system of claim 1, further comprising a client access module connected to a plurality of client devices via the network connection.  
3. (Currently Amended) The historian system of claim 2, wherein a first client device of the plurality of client devices is associated with a first tenant and a second client device of the plurality of client devices is associated with a second tenant.  
4. (Currently Amended) The historian system of claim 1, wherein the extended properties stored in the extended properties database include a tenant ID, wherein the tenant ID is used to filter the extended properties to retrieved extended properties associated with a tenant.  

5. (Currently Amended) The historian system of claim 1, wherein storing created extended properties in an extended properties database further comprises: storing, by the one or more processors, the created extended properties as extended property documents in a first collection of extended property documents; monitoring, by the one or more processors, a remaining capacity of the first collection of extended property documents; and 4 ACTIVE 56332773v1Application No. 17/208,178Attorney Docket No. 160095-035009/US migrating, by the one or more processors, a plurality of extended property documents from the first collection of extended property documents to a second collection of extended property documents upon detecting that storing created extended property documents in the first collection would cause the first collection to exceed its remaining capacity.  

6. (Currently Amended) The historian system of claim 5, wherein the first collection of extended property documents comprises extended property documents from more than one tenant.  

7. (Currently Amended) The historian system of claim 1, further comprising assigning, by the one or more processors, a property of one of searchable and not searchable to the created extended properties, and, indexing, by the one or more processors, the extended properties only if the extended properties have been assigned the searchable property.  

8. (Currently Amended) A method for creating extended metadata properties in a historian system comprising the step of: 
providing one or more processors and one or more non-transitory computer readable media with instructions stored thereon that implement the steps of: 
receiving, by one or more processors, a first request to create an extended property for a tag metadata instance; 
locating, by the one or more processors, a record of the tag metadata instance;
updating, by the one or more processors, the record of the tag metadata instance to include the extended property; 
creating, by the one or more processors, a document of the extended property in an extended property database of the historian system; and 5 ACTIVE 56332773v1Application No. 17/208,178Attorney Docket No. 160095-035009/US 
indexing, by the one or more processors, the extended property document in the search index of the historian system.  

9. (Currently Amended) The method of claim 8, further comprising implementing the step of receiving, by the one or more processors, the first request to create an extended property from a first client device coupled to the historian system by a network.  

10. (Currently Amended) The method of claim 9, further comprising implementing the step of receiving, by the one or more processors, a second request to create an extended property from a second client device, and 
wherein the first and second client devices are associated with separate tenants.  

11. (Currently Amended) The method of claim 8, further comprising implementing the step of receiving, by the one or more processors,  the first request to create an extended property through a representational state transfer (REST) interface.  

12. (Currently Amended) The method of claim 8, further comprising implementing the step of receiving, by the one or more processors, the first request to create an extended property through a simple object access protocol (SOAP).  

13. (Currently Amended) The method of claim 8, further comprising implementing the step of storing, by the one or more processors, tag metadata instance record separately from the extended property document.  

14. (Currently Amended) The method of claim 8. further comprising implementing the steps of: 
storing, by the one or more processors, the created extended property document in a first collection of extended property documents; 
monitoring, by the one or more processors, a remaining capacity of the first collection of extended property documents; and 
migrating, by the one or more processors, a plurality of extended property documents from the first collection to a second collection of extended property documents upon detecting that storing the created extended property document in the first collection would cause the first collection to exceed its remaining capacity.  

15. (Currently Amended) A method for retrieving extended metadata properties in a historian system comprising the step of: 
providing one or more processors and one or more non-transitory computer readable media with instructions stored thereon that implement the steps of: 
receiving, by the one or more processors, a first request for retrieval of data comprising an extended metadata property; searching, by the one or more processors, a search index for the extended metadata property; 
locating, by the one or more processors, a document of the extended metadata property in an extended property database based on a result of searching the search index;
retrieving, by the one or more processors, data from the extended metadata property document; and 
providing, by the one or more processors, the retrieved data in response to the received first request.  

16. (Currently Amended) The method of claim 15, further comprising implementing the step of receiving, by the one or more 7 ACTIVE 56332773v1Application No. 17/208,178Attorney Docket No. 160095-035009/US processors,  the first request for retrieval from a first client device coupled to the historian system by a network.  
17. (Currently Amended) The method of claim 16, further comprising implementing the step of receiving, by the one or more processors, a second request to retrieve data comprising an extended metadata property from a second client device, and wherein the first and second client devices are associated with separate tenants.  

18. (Currently Amended) The method of claim 15, further comprising implementing the step of determining, by the one or more processors, a tenant of the first request based on a tenant access token from the first request and using the tenant access token during the searching to locate documents associated with the tenant, wherein the searching requires the tenant access token to locate documents associated with the tenant.  

19. (Currently Amended) The method of claim 15, further comprising implementing the step of receiving, by the one or more processors, the first request for retrieval of data through a representational state transfer (REST) interface.  
20. (Currently Amended) The method of claim 15, further comprising implementing the step of receiving, by the one or more processors, the first request for retrieval of data through a simple object access protocol (SOAP).


1.  A historian system comprising: 
a processor configured and arranged to be coupled to a network connection; a memory device coupled to the processor, and comprising processor executable instructions for, when executed, receiving and responding to messages; a tag metadata database module comprising processor executable instructions for, when executed: storing, in a tag metadata database, tag metadata of data received via the network connection, wherein the tag metadata has a predefined set of properties; 

and retrieving the tag metadata in response to one or more requests received via the network connection or from within the historian system; 

creating user-defined extended properties for the tag metadata in response to requests received via the network connection, 

wherein the extended properties each include a tenant ID, and wherein the tenant ID is used to filter the extended properties to retrieve one or more of the extended properties associated with a tenant that requested extended property data; 
storing the extended properties in an extended properties database; and 

retrieving the extended properties from the extended properties database in response to requests received via the network connection or from within the historian system; and 
indexing extended properties, the indexes enabling the extended properties to be found in the extended properties database; 
searching the indexed extended properties in response to requests; and 
providing indexes of extended properties stored by the extended property database module.  

2. The historian system of claim 1, wherein the system is connected to a plurality of client devices via the network connection.  
3.The historian system of claim 2, wherein a first client device of the plurality of client devices is associated with a first tenant and a second client device of the plurality of client devices is associated with a second tenant.  
4. The historian system of claim 1, wherein storing the extended properties further comprises: storing the extended properties as extended property documents in a first collection of extended property documents; monitoring a remaining capacity of the first collection of extended property documents; and migrating a plurality of extended property documents from the first collection to a second collection of extended property documents upon detecting that storing the extended property documents in the first collection would cause the first collection to exceed its remaining capacity.  
5. The historian system of claim 4, wherein the first collection of extended property documents comprises extended property documents from more than one tenant.  
6. The historian system of claim 1, further comprising: instructions for, when executed, assigning a property of one of searchable and not searchable to the extended properties, and wherein the further comprising: instructions for, when executed, indexing extended properties only if the extended properties have been assigned the searchable property.  
7. A method for creating extended metadata properties in a historian system comprising: 3 ACTIVE 52489785v1Application No. 16/460,756Attorney Docket No. 160095-035006/US receiving a first request to create a user-defined extended property for a tag metadata instance, wherein the tag metadata instance has a pre-defined set of properties, and wherein the extended property includes a tenant ID; locating a record of the tag metadata instance; updating the record of the tag metadata instance to include the extended property; creating a document of the extended property in an extended property database of the historian system; and indexing the extended property document in the search index of the historian system, wherein the tenant ID is used to filter extended properties to retrieve a requested record associated with a tenant.  
8. The method of claim 7, wherein the first request to create an extended property is received by the historian system from a first client device coupled to the historian system by a network.  
9. The method of claim 8, wherein a second request to create an extended property is received by the historian system from a second client device, and wherein the first and second client devices are associated with separate tenants.  
10. The method of claim 7, wherein the first request to create an extended property is received through a representational state transfer (REST) interface.  
11. The method of claim 8, wherein the first request to create an extended property is received through a simple object access protocol (SOAP).  
12. The method of claim 7, wherein the tag metadata instance record is stored separately from the extended property document.  
13. The method of claim 7 further comprising: storing the created extended property document in a first collection of extended property documents; monitoring a remaining capacity of the first collection of extended property documents; and migrating a plurality of extended property documents from the first collection to a second collection of extended property documents upon detecting that storing the created extended property document in the first collection would cause the first collection to exceed its remaining capacity.



“A later application claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kudo et al. United States Patent Publication No. 2009/0144393,
Plache United States Patent Publication No. 2013/0124575,
Sarkar United States Patent Publication No. 2006/0074980,
Demarest et al. United States Patent Publication No. 2008/0300900.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.K/Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157